We are satisfied, upon the proof, that the easement which incumbers the estate of the plaintiff on Halsey street, in common with all other estates on that street, is an advantage rather than a detriment to them, and that the plaintiff is entitled only to nominal damages for the breach of covenant of which he complains. The special damage claimed by him is neither thenatural nor proximate consequence of the existence of the incumbrance *Page 11 
stipulated against; but arises out of certain particular uses for which he purchased this estate, not communicated to or known by the defendant, and not possible to the plaintiff except as the owner of an adjoining estate, and also, out of a certain collateral undertaking of the plaintiff with regard to the building upon and leasing of his purchase, entered into long subsequent to the deed and covenant of the defendant.
Consequential damages so remote and out of the contemplation of the stipulating party to a covenant, constitute no legal injury, and cannot, in this form of action, and in the absence of fraud, or, as in this case, of even an intent to do wrong,ought not, in any form of action, to be visited upon one whose misfortune, rather than whose fault, it is, that he has broken his covenant. "It were infinite," says Lord Bacon, "for the law to judge the causes of causes, and their impulsion one on another; therefore it contenteth itself with the immediate cause, and judgeth of acts by that, without looking to any farther degree." Maxims of the Law. Regula, 1.
Where, as in the early ease of Nurse v. Barnes, T. Raym. 77, as commented on by Mr. Sedgwick, in his treatise on Damages, page 87, or, in the case of the warranty of a chain cable, as construed by the court, in Borradaile v. Brunton, 8 Taunt. 535, and in other cases, the contract is entered into with reference to the special use to which the thing contracted about is to be put, a breach of contract preventing such use or impairing the fitness of the subject of the contract for it, would properly involve the special damage thereby done to the plaintiff. See Sedgwick on Damages, 86-88. The rule applicable to the present case is well laid down by Baron Alderson, in delivering the judgment of the court in Hadley v. Baxendale,
9 Exch. 353: — "Where two parties have made a contract which one of them has broken, the damages which the other party ought to receive, in respect of such breach of contract, should be such as may fairly and reasonably be considered either naturally arising, i.e. according to the usual course of things, from such breach of contract itself, or such as may reasonably be supposed to have been in the contemplation of the parties, at the time they made the contract, as the probable result of it. Now, if the special circumstances under which the *Page 12 
contract was actually made were communicated by the plaintiffs to the defendants, and thus known to both parties, the damages resulting from the breach of such contract, which they would reasonably contemplate, would be the amount of injury which would ordinarily follow from a breach of contract under those special circumstances so known and communicated. But, on the other hand, if these special circumstances were wholly unknown to the party breaking the contract, he, at most, could only be supposed to have had in his contemplation the amount of injury which would arise generally, and in the great multitude of cases not affected by any special circumstances, from such breach of contract." See, too, Sedgwick on Damages, Ch. 3, passim.
In this view of the question of damages, upon the evidence submitted to us, the plaintiff can recover only a nominal sum on account of the breach of covenant on the part of the defendant; and this we assess for him at one dollar, for which let judgment be entered against the defendant, with costs.